DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
This action is in response to applicant’s amendment/arguments filed on 12/31/2020. Claims 1, 3-6, 9, 13, 15, 16 and 19 have been amended. Currently, claims 1-20 are pending. This action is made FINAL.

Response to Arguments
	Applicant’s arguments/amendments with respect to amended claim 13 have been considered but are moot in view of the new ground(s) of rejection. 
	Regarding claim 12, applicant argues based on limitations recited in amended claim 1, which are not recited in claim 12; therefore, arguments for amended claim 1 are considered moot for claim 12. The rejection for claim 12 is maintained.
	
Response to Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kukita et al. (U.S. PGPub 2004/0252073 A1) in view of Rutfors (WO 2008/118060 A1), and in further view of Lee et al. (U.S. PGPub 2015/0372372 A1).
Consider claim 12, Kukita discloses an electronic device, comprising: a housing forming at least part of an outer surface of the electronic device, wherein a first antenna configured to communicate a signal for first communication; a second antenna configured to communicate a signal for second communication; a first radio frequency (RF) transceiver electrically connected to the first antenna; a second RF transceiver electrically connected to the second antenna; (read as an electronic device as notebook-sized PC/PDA including a main body (60), an input unit (61) and display unit (62), the main body (60) comprising (see paragraph [0066]; and figure 1): a housing (1A); internal antennas (ANTI, ANT2) provided inside the housing (1A); a connector (1); a radio unit (40); a control unit (50) (see paragraph [0069]; and figure 1); a receiving unit (42) converting a received radio signal into a signal with a predetermined frequency and level, and amplifies the resultant signal into a received signal (see paragraph [0079]; and figures 1-2), wherein the control unit (50) has a main board including a CPU, and a memory (see paragraph [0070]; and figures 1-2), wherein with the connector (1), in the condition where an external antenna (ANT3) is inserted in a socket (10), a signal contact (31) of a plug (30) is entered between a movable contact (11) and a fixed contact (12), and the external antenna (ANT3) is connected (ON) to the radio unit (40) and ANT1/ANT2 is not selected for communication, see paragraph [0119]; and figures 1-2); at least one processor; and a memory, wherein the at least one processor is configured to: identify that the first communication is performed through the first RF transceiver; identify that the second communication is performed through the second RF transceiver; in response to identifying that the first communication and the second 
However, Kukita discloses the claimed invention above but does not specifically disclose the control signal for adjusting a resonance frequency of the antenna.
Nonetheless, in related art, Rutfors discloses an antenna selection method for selecting an antenna with desirable functionality and performance (i.e. one antenna performs better than other), which to switch state of the switch (17) more components are needed to get desirable functionality and performance, the switches control signal (21) according to figure 3, have a voltage of or near the antenna selectors supply voltage, VCC, when the antenna nr.2 isn't connected. This voltage is transferred through the filter (19) to the connector (15). In general it is necessary to add a DC-block to the switch by a capacitance (18) . It is often practice to add a resistor (20) to the VCC to reduce the current when connecting antenna nr.2 Figure nr 4 shows the antenna selector when antenna nr.2 (11) is connected. By the connection the control signal to the switch will drop and when it is below the threshold voltage the switch (17) changes state so 
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Rutfors into the teachings of Kukita for the purpose of obtaining the desirable functionality and performance using antenna selection (i.e. when external antenna is connected).	However, Kukita, as modified by Rutfors, discloses the claimed invention above and the PDA housing and an internal/embedded antenna but does not specifically disclose the housing is a metal housing forming at least part of an outer surface of the electronic device, wherein the at least part of the metal housing is used as the embedded antenna.
Nonetheless, in related art, Lee discloses an electronic device includes a metal bracket and the antenna; the antenna includes a first metal ring surrounding the metal bracket, where the first metal ring has at least two sections separated by at least one gap; at least one section may operate as a radiator through radio frequency (RF) feeding at least at one portion thereof, abstract.
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lee into the teachings of Kukita, which modified by Rutfurs, for the purpose of designing part of the housing as antenna for enhancing external appearance and slimming down the device in size while maintaining desirable antenna performance (see par [0009]-[0011] of Lee).

Claims 13, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kukita et al. (U.S. PGPub 2004/0252073 A1) in view of Ayala Vazquez et al. (U.S. PGPub 2019/0027822 A1).
Consider claim 13, Kukita discloses a method for operating an electronic device, the method comprising: identifying that first communication is performed through a radio frequency (RF) transceiver; identifying that second communication is performed through an external antenna; and based at least in part on identifying that the first communication and the second communication are being performed, outputting a control signal for adjusting an antenna configured to communicate a signal for the first communication based on a preset order of priority (read as connector (1) serves to selectively connect a first internal antenna (ANTI) or an external antenna (ANT3) to a radio unit (40) and it has a first port (PI) and a second port (P2) as connection terminals, w'herein at the time of starting to receive radio signals, it compares radio signals from a second internal antenna (ANT2) in level with those of the first internal antenna (ANTI) (or the external antenna (ANT3)), and switches an antenna switch (45) thereby to connect an antenna having a higher radio signal level to a receiving unit (42), see paragraphs [0071], [0085]; and figures 1-2).
However, Kukita discloses the claimed invention above but does not specifically disclose the control signal for adjusting a resonance frequency of the first antenna based on a preset order of priority while performing the first communication and the second communication.
Nonetheless, in related art, Ayala Vazquez a transceiver concurrently convey signals at one or more of the frequencies over one or more of the four antennas, which antenna resonating elements/frequencies are controlled/selected based on data rate (priority), and the adjustable 
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ayala Vazquez into the teachings of Kukita for the purpose of obtaining the desirable functionality and performance using antenna selection (i.e. when external antenna is connected).
Consider claim 14, as applied to claim 13 above, Kukita, as modified by Ayala Vazquez, discloses identifying a quality of the second communication through an RF receiver, wherein outputting the control signal is performed in response to failure to meet a broadcast quality condition indicating that the quality of the second communication is greater than or equal to a predetermined level until the broadcast quality condition is met (read as connector (1) serves to selectively connect a first internal antenna (ANTI) or an external antenna (ANT3) to a radio unit (40) and it has a first port (PI) and a second port (P2) as connection terminals, wherein at the time of starting to receive radio signals, it compares radio signals from a second internal antenna (ANT2) in level with those of the first internal antenna (ANTI) (or the external antenna (ANT3)), and switches an antenna switch (45) thereby to connect an antenna having a higher radio signal level to a receiving unit (42), see paragraphs [0071], [0085]; and figures 1-2).
Consider claim 16, as applied to claim 13 above, Kukita, as modified by Ayala Vazquez, discloses adjusting the resonance frequency of the antenna by changing, using an antenna tuner including one or more variable capacitors and electrically connected with the antenna, capacitance of one or more among the one or more variable capacitors based on the control signal (read as adjustable components (e.g., tuning components 60 of FIG. 2) such as switches, capacitors, resistors, and/or inductors , par [0100] of Ayala Vazquez).
claim 20, as applied to claim 13 above, Kukita, as modified by Ayala Vazquez, discloses the claimed invention above and the compact electronic device (i.e. notebook-sized PC/PDA) above but does not specifically disclose wherein the first communication is communication using a designated frequency band by a communication scheme of second generation (2G), third generation (3G), fourth generation (4G), or fifth generation (5G).
Nonetheless, Ayala Vazquez further disclose the device would operate in various wireless communication protocol choices such as GSM (2G), LTE (4G), etc.. par [0030].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the teachings of Ayala Vazquez into the teachings of Kukita, which modified by Ayala Vazquez, for the purpose of designing the compact electronic device to operate in GSM/LTE as it is just a matter of design choice of wireless communications protocols (par [0030] of Ayala Vazquez).

Allowable Subject Matter
Claims 1-11 are allowed.
Claims 15 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 
 
/Junpeng Chen/
Primary Examiner, Art Unit 2645